Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 15 are directed to an image forming apparatus/method. 
The claims are directed to an abstract idea because the claims recite and describe use of a conventional processor to calculate and combining data by reciting steps of organizing information through mathematical relationships and/or algorithms. 
The claimed abstract ideas of calculating/determining thickness coefficient/weight properties are achieved by organizing the values (data) which are obtained by the claimed optical sensors or another step of calculations of the obtained data.  Storing and calculating using generic computer are considered as mathematical sorting or human activity. 
These ideas are similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams, see MPEP 2106.05(h))

Furthermore, Claims 1 and 15 recite the additional element of optical sensor and a processor; however, this does not amount to significantly more than the judicial exception as under the broadest reasonable interpretation these steps can be performed by just a generic measuring arrangement of an optical sensor (this additional elements merely provides the field of use) and the processor can be a conventional processor of a generic computer which cannot amount significantly more to the claim.  
As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claims 2-12 are comprise additional abstract ideas to be performed by the claimed processor of Claim 1, by further including additional steps of calculations or determinations.  
The claims are directed to an abstract idea because the claims only recite and describe gathering and combining data by reciting steps of organizing information through mathematical relationships and/or algorithms. 
As to the claims 2, 5, 6, 9 and 10, the claims are not requiring any structural/procedural modification of claimed additional elements which is not abstract ideas, but merely improving the abstract ideas to another abstract ideas to be performed by the usual processor.
As to the claims 3, 4, 7, 8, 11 and 12, the claims require additional structural detail, a light receiving sensor for the light receiver. However, recited “light receiving sensor to detect the amount of transmitted light, the amount of regular reflected light, or 
As a result, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawano et al. (US 20190285540) teaches to correct reflection characteristics induced by a diffuse reflecting surface (abstract). 
Tunnell et al. (US 20120057145) teaches to background-corrected reflectance spectrum was then divided by the standard reflectance to obtain a relative diffuse reflectance measurement. 
Li et al. (US 20080079943) teaches reflectance property indication may represent an absolute standardized reflectance, or alternatively the reflectance property indication may represent a relative standardized reflectance such as a diffuse blue reflectance factor or ISO brightness. 
Holl (US 20060140468) teaches for eliminating the impact of thickness fluctuations within the document of value and an at the same time simple checking it is provided that the intensities of the transmitted and reflected light are captured separately, that for each of the different measuring places the sum of the intensities of the transmitted and reflected light is calculated, and that the sum is compared to a predetermined standard value. 

Allowable Subject Matter

Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As to claim 13, none of the prior art alone or in combination disclose or teach of a the optical sensor comprises a light-receiving sensor to rotationally move around a measurement point as a center, which is an intersection point between an optical axis of the light-emitting element and the medium, in a measurement plane as a plane perpendicular to the medium and including the optical axis, the light-receiving sensor to measure the amount of transmitted light at a regular transmission angle, to measure the amount of regular reflected light at a regular reflection angle, and to measure the amount of diffuse reflected light at a diffuse reflection angle along with other limitations in the claim 13. 
As to claim 14, none of the prior art alone or in combination disclose or teach of the optical sensor comprises a first light-receiving sensor and a second light-receiving sensor to rotationally move around a measurement point as a center, which is an intersection point between an optical axis of the light-emitting element and the medium, in a measurement plane as a plane perpendicular to the medium and including the optical axis, the first light-receiving sensor to measure the amount of transmitted light at a regular transmission angle, and the second light-receiving sensor to measure the amount of regular reflected light at a regular reflection angle, and to measure the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886